DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
This application is a continuation of  16/896,100, filed on June 8, 2020, now US Patent No. 11,206,734. The examiner has reviewed the prior art relied upon in the parent application. MPEP 2001.06(b).

Specification
The disclosure is objected to because of the following informalities:
Patent issued to the parent case (application number 16/896,100), may be added in the paragraph [0001].  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,206,734, hereinafter, Pat’734. Although the claims at issue are not identical, they are not patentably distinct from each other explained as follow:
Regarding claim 1, claims of Pat’734 discloses an electronic device (claim 1 in combination with claim 16), comprising: a wiring structure (obvious as disclosed at line 1-2, claim 1), comprising: a conductive wiring, disposed on a substrate and having a top side and two side walls, wherein the two side walls is opposite to each other (obvious as disclosed at line 3-4); and an insulating layer, wrapping around the conductive wiring at least through the top side and the two side walls (obvious as disclosed at line 5-8), wherein there is a gap between the insulating layer and at least one of the two side walls (line 7-8), wherein the conductive wiring comprises a first layer, a second layer and a third layer (line 9-13), wherein the second layer is disposed between the first layer and the third layer, and the first layer is disposed between the second layer and the substrate (line 9-12) , wherein a thickness of the second layer is greater than a thickness of the first layer, and the thickness of the second layer is greater than a thickness of the third layer (line 14-16).

Regarding claim 7, the modified device of claims of Pat’734 further discloses wherein the conductive wiring further comprises a bottom side, wherein an angle between a first line and a second line ranges from 60 to 120 degrees, wherein the first line connects a first point and a second point on the at least one of the two side walls, wherein the first point is the junction of the top side and the at least one of the two side walls, and the second point is the junction of the bottom side and the at least one of the two side walls, and wherein the second line is defined as a line that starts from the second point and substantially parallel to an upper surface of the substrate (obvious as recited in claim 8).

Claim  11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,206,734, as applied to claim 1 above, in view of Nakai (US 7,804,031). 
Regarding claim 11, the claims of Pat’734, as applied to claim 1 above (claim 1 in combination with claim 16) discloses a wiring structure, comprising: a conductive wiring, disposed on a substrate and having a top side and two side walls, wherein the two side walls is opposite to each other; and an insulating layer, wrapping around the conductive wiring at least through the top side and the two side walls, wherein there is a gap between the insulating layer and at least one of the two side walls, wherein the conductive wiring comprises a first layer, a second layer and a third layer, the second layer is disposed between the first layer and the third layer, and the first layer is disposed between the second layer and the substrate, wherein a thickness of the second layer is greater than a thickness of the first layer, and the thickness of the second layer is greater than a thickness of the third layer (as disclosed by claim 1).
The claims of Pat’734 does not disclose wherein the at least one of the two side walls has a structure with a convex curve, wherein the gap is positioned at a lower part of the at least one of the two side walls.
Nakai, figure 11a-11b, discloses a printed wiring board with a wiring structure with two sides of the structure with either convex or concave shape to desired signal transmission (column 5, line 57 to column 6, line 39).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of claims of Pat’734 with at least one of the two side walls has a structure with a convex curve, as taught by Nakai, in order to have desired signal transmission.
Regarding the limitation the gap is positioned at a lower part of the at least one of the two side walls (it obvious as recited by claim 9 with the side wall having unevenness). Additionally,  it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claims 2-6, 8-10, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,206,734, as applied to claims 1 and 11 above in view of Kwon (US 2016/0181346).
Regarding claim 2, the modified structure of claims of Pat’734 does not disclose 
wherein a material of the second layer is different from a material of the first layer and a material of the third layer.
Kwon discloses a flexible display device with conductive lines formed with two or more layers including aluminum, titanium and molybdenum (paragraph 0124-0126).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified structure of claims of Pat’734, with   a material of the second layer is different from a material of the first layer and a material of the third layer, as taught by Kwon, in order to desired conductivity, strength, as well as, bonding with the substrate. 

Regarding claim 3, the modified structure of claims of Pat’734 further discloses wherein the material of the second layer comprises aluminum, and the material of the first layer and the material of the third layer comprise titanium or molybdenum (obvious as applied above, disclosed by Kwon).
Additionally, it has been held to be within the general skill of a worker in the art to selected a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Regarding claim 4, the modified structure of claims of Pat’734 further discloses wherein a maximum thickness of one of the first layer, the second layer and the third layer is 70-85% of a thickness of the overall conductive wiring (not explicitly disclosed but obvious to select the relative thickness to have desired strength, conductivity, and bonding strength).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 5, the modified structure of claims of Pat’734 further discloseswherein a maximum thickness of one of the first layer, the second layer and the third layer is 5500-6500 .ANG..
Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, the modified structure of claims of Pat’734 further discloses
wherein a width of the first layer is greater than a width of the second layer (obvious in view of claim 10, and the shape disclosed by Kwon).

Regarding claim 8, the modified structure of claims of Pat’734 further discloses
a display screen, a circuit layer, and a bonding pad, wherein the circuit layer is connected between the display screen and the bonding pad (obvious as disclosed by Kwon, for the necessary functionality).

Regarding claim 9, the modified structure of claims of Pat’734 further discloses
wherein the bonding pad is a chip on film (COF) bonding pad (obvious as disclosed by Kwon).

Regarding claim 10, the modified structure of claims of Pat’734 further discloses
wherein the bonding pad is electrically connected to the display screen through the wiring structure (obvious as disclosed by Kwon).

Regarding claim 12, the modified structure of claims of Pat’734 further discloses
wherein a material of the second layer is different from a material of the first layer and a material of the third layer (obvious as applied to claim  2 above).

Regarding claim 13, the modified structure of claims of Pat’734 further discloses wherein the material of the second layer comprises aluminum, and the material of the first layer and the material of the third layer comprise titanium or molybdenum (obvious as disclosed by claim 3 above).

Regarding claim 14, the modified structure of claims of Pat’734 further discloses
wherein a maximum thickness of one of the first layer, the second layer and the third layer is 70-85% of a thickness of the overall conductive wiring (obvious as applied to claim 4 above).

Regarding claim 15, the modified structure of claims of Pat’734 further discloses
wherein a maximum thickness of one of the first layer, the second layer and the third layer is 5500-6500 .ANG. (obvious as applied to claim 5 above).

Regarding claim 16, the modified structure of claims of Pat’734 further discloses
wherein a width of the first layer is greater than a width of the second layer (obvious as applied to claim 6 above).

Regarding claim 17, the modified structure of claims of Pat’734 further discloses
wherein the conductive wiring further comprises a bottom side, wherein an angle between a first line and a second line ranges from 60 to 120 degrees, wherein the first line connects a first point and a second point on the at least one of the two side walls, wherein the first point is the junction of the top side and the at least one of the two side walls, and the second point is the junction of the bottom side and the at least one of the two side walls, and wherein the second line is defined as a line that starts from the second point and substantially parallel to an upper surface of the substrate (obvious as recited by claim 8).

Regarding claim 18, the modified structure of claims of Pat’734 further discloses
wherein the angle between the first line and the second line ranges from 70 to 85 degrees (obvious from the disclosure at claim 8, in order to have desired slope).

Regarding claim 19, the modified structure of claims of Pat’734 further discloses wherein the at least one of the two side walls is uneven (obvious as recited by claim 9).

Regarding claim 20, the modified structure of claims of Pat’734 further discloses
wherein the at least one of the two side walls and the substrate constitute a step structure, and the gap is between the insulating layer and the step structure (as recited at claim 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 2020/0120807), discloses an electronic device with conductive lines formed in two or more layers, from aluminum, titanium or molybdenum (paragraph 0126).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / September 29, 2022